 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDMagi-Clean, Inc. and Laborers International Unionof North America, AFL-CIO, Local Union No.578. Case 27-CA-5265March 26, 1981SUPPLEMENTAL DECISION ANDORDEROn October 31, 1978, the National Labor Rela-tions Board issued an Order' adopting, in the ab-sence of exceptions, the Decision of the Adminis-trative Law Judge in Case 27-CA-5265 directingRespondent Magi-Clean, Inc., its officers, agents,successors, and assigns, to, inter alia, make wholeemployee Myrna Terry for any loss of pay sufferedby reason of Respondent's discrimination againsther. On April 22, 1980, this Order was enforced bythe United States Court of Appeals for the TenthCircuit. A controversy having arisen over theamount of backpay due under the terms of theOrder, the Regional Director for Region 27, onJuly 30, 1980, issued and duly served on Respond-ent a backpay specification and notice of hearingalleging the amount of backpay due and notifiedRespondent that it should file a timely answer com-plying with the Board's Rules and Regulations,Series 8, as amended.Respondent did not file an answer to the back-pay specification, nor did it at any time request anextension of time within which to file an answer.On January 15, 1981, counsel for the GeneralCounsel filed with the Board a Motion for Sum-mary Judgment based upon the failure of Respond-ent to file an answer to the backpay specification asrequired by Section 102.54 and 102.54(c) of theBoard's Rules and Regulations. The Board, on Jan-uary 21, 1981, issued an order transferring proceed-ing to the Board and Notice to Show Cause whythe General Counsel's motion should not be grant-ed. Respondent has not filed any response to theNotice To Show Cause.Upon the entire record in this proceeding, theBoard makes the following:I Not reported in volumes of Board Decisions.255 NLRB No. 49Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions provides in pertinent part, as follows:(a) ...The respondent shall, within 15 daysfrom the service of the specification, if any,file an answer thereto ....(c) ...If the respondent fails to file ananswer to the specification within the timeprescribed by this- section, the Board may,either with or without taking evidence in sup-port of the allegations of the specification andwithout notice to the respondent, find thespecification to be true and enter such order asmay be appropriate ....Respondent has failed to file an answer to thebackpay specification and has made no response tothe Notice To Show Cause. Therefore, the motionto find the backpay specification true is granted,and the obligations of the backpay specification aredeemed to be admitted pursuant to Section102.54(c) of the Board's Rules and Regulations.Accordingly, we find that the allegations of thespecification are deemed to be admitted as true,and that the net amount of backpay due the discri-minatee is as stated in the computation in the speci-fication. We hereby order payment thereof.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Magi-Clean, Inc., Grand Junction, Colorado, its of-ficers, agents, successors, and assigns, shall makewhole the discriminatee named below by payingher the amount set forth adjacent to her name, plusinterest to be computed in the manner specified inFlorida Steel Corporation, 231 NLRB 651 (1977),until payment of all backpay due, less tax withhold-ing required by Federal and state laws.2Myrna Terry$4,802.312 Member Jenkins would award interest on the backpay due based onhis dissent in Olympic Medical Corporation, 250 NLRB 146 (1980).